Case: 19-10793      Document: 00515474568         Page: 1    Date Filed: 07/01/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10793                             July 1, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FIDEL ALAIN MARTIN-SOSA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-41-10


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Fidel Alain Martin-Sosa appeals the 135-month sentence he received for
conspiring to deal methamphetamine. He argues that the district court erred
in denying him mitigating-role and safety-valve adjustments. Seeing no error
under our deferential standard for reviewing those rulings, we AFFIRM.
       We review the district court’s guidelines determinations for clear error.
United States v. Sanchez-Villarreal, 857 F.3d 714, 721 (5th Cir. 2017); United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10793     Document: 00515474568      Page: 2   Date Filed: 07/01/2020


                                  No. 19-10793

States v. McElwee, 646 F.3d 328, 345 (5th Cir. 2011). A decision is not clearly
erroneous if it is “plausible in light of the record as a whole.” United States v.
Zuniga, 720 F.3d 587, 590 (5th Cir. 2013).
      The mitigating-role provision of the Sentencing Guidelines “provides a
range of adjustments for a defendant who plays a part in committing the
offense that makes him substantially less culpable than the average
participant in the criminal activity.” U.S.S.G. § 3B1.2, comment. (n.3(A)). The
commentary to § 3B1.2 provides a “non-exhaustive list of factors” to consider
in determining whether to reduce the offense level, and, if so, by how much.
Id. § 3B1.2, comment. (n.3(C)(i)-(v)).       The burden is on the defendant to
demonstrate his entitlement to the downward adjustment. United States v.
Castro, 843 F.3d 608, 613 (5th Cir. 2016).
      The record details Martin-Sosa’s participation in the drug transaction
and demonstrates that he understood that he was involved in a conspiracy to
traffic three kilograms of methamphetamine, that he participated in at least
some of the planning or organizing for that crime, and that he would be paid
for his involvement.       See U.S.S.G. § 3B1.2, comment. (n.3)(C)(i)-(v)).
Accordingly, application of the factors counsels against the adjustment and
demonstrates that Martin-Sosa was not “peripheral to the advancement of the
illicit activity.” United States v. Villanueva, 408 F.3d 193, 204 (5th Cir. 2005)
(citation omitted). Although there may be some evidence weighing in favor of
finding that Martin-Sosa had a mitigating role, when some factors support the
adjustment, but others do not, the district court does not clearly err in denying
the adjustment. See United States v. Bello-Sanchez, 872 F.3d 260, 264-65 (5th
Cir. 2017). The district court therefore did not clearly err in rejecting the
mitigating-role adjustment. U.S.S.G. § 3B1.2, comment. (n.3(A)); see Zuniga,
720 F.3d at 590.



                                         2
    Case: 19-10793    Document: 00515474568     Page: 3   Date Filed: 07/01/2020


                                 No. 19-10793

      A two-level “safety valve” adjustment applies for drug offenses if the
defendant meets certain criteria. Id. §§ 2D1.1(b)(18); § 5C1.2(a). The district
court held that Martin-Sosa did not meet the requirement that he truthfully
provide the Government with all known information about “the offense or
offenses that were part of the same course of conduct or of a common scheme
or plan.” Id. § 5C1.2(a)(5); see 18 U.S.C. § 3553(f)(5). The defendant has the
burden of establishing eligibility for such a reduction. See United States v.
Flanagan, 80 F.3d 143, 146-47 (5th Cir. 1996). The record contains evidence
to suggest that Martin-Sosa did not fully and truthfully provide the
Government with all known information regarding his financial stake in the
conspiracy or how he became involved in the crime. As a result, the district
court did not clearly err in denying the safety-valve adjustment. See Zuniga,
720 F.3d at 590 (citation omitted).
      Finally, to the extent that Martin-Sosa attempts to challenge the
substantive reasonableness of his within-guidelines sentence on the basis that
his sentence fails to take into account his entitlement to the safety-valve and
mitigating-role adjustments, his claim is reviewed under a deferential abuse-
of-discretion standard. See Holguin-Hernandez v. United States, 140 S. Ct.
762, 767 (2020). The record does not reflect that the district court failed to
account for a factor that should have received significant weight, gave
significant weight to an irrelevant or improper factor, or committed a clear
error of judgment in balancing the 18 U.S.C. § 3553(a) factors. See United
States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). Rather, Martin-Sosa’s
arguments amount to no more than a request for this court to reweigh the
§ 3553(a) factors, which this court will not do as the district court is “in a
superior position to find facts and judge their import under § 3553(a) with




                                      3
    Case: 19-10793    Document: 00515474568     Page: 4   Date Filed: 07/01/2020


                                 No. 19-10793

respect to a particular defendant.”     United States v. Campos-Maldonado,
531 F.3d 337, 339 (5th Cir. 2008) (citation omitted).
      The judgment of the district court is AFFIRMED.




                                       4